Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 1 of 46 Page ID #:421




  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Alex Spiro (admitted pro hac vice)
  2   alexspiro@quinnemanuel.com
    51 Madison Avenue, 22nd Floor
  3 New York, New York 10010
    Telephone: (212) 849-7000
  4
    QUINN EMANUEL URQUHART & SULLIVAN, LLP
  5 Robert M. Schwartz (Bar No. 117166)
      robertschwartz@quinnemanuel.com
  6 Michael T. Lifrak (Bar No. 210846)
      michaellifrak@quinnemanuel.com
  7 Jeanine M. Zalduendo (Bar No. 243374)
      jeaninezalduendo@quinnemanuel.com
  8 865 South Figueroa Street, 10th Floor
    Los Angeles, California 90017-2543
  9 Telephone: (213) 443-3000
 10
      Attorneys for Defendant Elon Musk
 11
 12                           UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14
 15 VERNON UNSWORTH,                        Case No. 2:18-cv-08048
 16              Plaintiff,                 Judge: Hon. Stephen V. Wilson
 17        vs.                              DEFENDANT ELON MUSK’S
                                            STATEMENT OF
 18 ELON MUSK,                              UNCONTROVERTED FACTS AND
                                            CONCLUSIONS OF LAW IN
 19              Defendant.                 SUPPORT OF HIS MOTION FOR
                                            SUMMARY JUDGMENT
 20
                                            Complaint Filed: September 17, 2018
 21                                         Trial Date: December 2, 2019
 22                                         Hearing Date: October 28, 2019
                                            Time:         1:30 p.m.
 23                                         Courtroom:    10A
 24
 25
 26
 27
 28

                                                                 Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 2 of 46 Page ID #:422




  1           Defendant Elon Musk respectfully submit this Statement of Uncontroverted
  2 Facts and Conclusions of Law in support of his Notice of Motion and Motion for
  3 Summary Judgment pursuant to Local Rule 56-1.
  4
  5                                            TABLE OF CONTENTS
  6                                                                                                                  Page
  7 UNCONTROVERTED FACTS.................................................................................. 2
  8           A. The Thai Cave Rescue and Plaintiff’s Role ................................................. 2
  9           B. The Public Debate Over the Cave Rescue and Mr. Musk’s
                    Involvement............................................................................................. 6
 10
              C. Without Provocation, Mr. Unsworth Attacks Musk on CNN .................... 18
 11
              D. Mr. Musk’s July 15, 2018 Tweets and Subsequent Apology .................... 19
 12
              E. Mr. Musk Retains an Investigator who Reports On Mr. Unsworth. .......... 24
 13
              F. Mr. Musk’s August 28, 2018 Tweet ........................................................... 27
 14
              G. The Investigator Reports More Detailed Findings to Birchall................... 28
 15
              H. Mr. Musk’s “Off-the-Record” Emails to BuzzFeed................................... 30
 16
              I. Mr. Unsworth Sues....................................................................................... 37
 17
      CONCLUSIONS OF LAW ....................................................................................... 38
 18
      A.      APPLICABLE STANDARDS........................................................................ 38
 19
      B.      BECAUSE MR. UNSWORTH IS A LIMITED PURPOSE PUBLIC
 20           FIGURE, A DEFAMATION CLAIM REQUIRES ACTUAL MALICE..... 39
 21 D.        MR. MUSK’S TWEETS DO NOT CONSTITUTE DEFAMATION. .......... 44
 22
 23
 24
 25
 26
 27
 28

                                                                -1-                              Case No. 2:18-cv-08048
        DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 3 of 46 Page ID #:423




  1                            UNCONTROVERTED FACTS
  2
  3                       A. The Thai Cave Rescue and Plaintiff’s Role
  4      Elon Musk’s Uncontroverted Facts                     Supporting Evidence
  5         1.     On June 23, 2018, members          Dkt. 1, Complaint (“Compl.”) ¶ 23.
  6   of a Thai youth soccer team, and one of
  7   their coaches went missing in the Tham
  8   Luang Cave System in the Chiang Rai
  9   province of Thailand.
 10         2.     Within days of the soccer          Compl. ¶¶ 2, 3, 23-61.
 11   team going missing, an international
 12   search and rescue mission to locate the
 13   team was undertaken.
 14         3.     The story of the stranded          Id.
 15   soccer team and the efforts to rescue them
 16   captured the attention of the world.
 17         4.     On June 24, 2018, Plaintiff        Compl. ¶¶ 29-30.
 18   Vernon Unsworth (“Mr. Unsworth”)
 19   traveled to the cave system after learning
 20   that the soccer team had gone missing.
 21         5.     Mr. Unsworth participated in       Compl. ¶¶ 2, 31-41.
 22   efforts to rescue the soccer team (the
 23   “Thai Cave Rescue”)
 24         6.     On or about June 29, 2018,         Declaration of Michael T. Lifrak
 25   Mr. Unsworth was interviewed by BBC-            (“Lifrak Decl.”), ¶ 3.
 26   Thai regarding the Thai Cave Rescue.
 27
 28

                                                -2-                      Case No. 2:18-cv-08048
      DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 4 of 46 Page ID #:424




  1         7.     On July 3, 2018, The New              Lifrak Decl. Ex. 3.
  2   York Times published an article titled
  3   “Thailand Cave Rescue Turns to How to
  4   Extract Trapped Soccer Team,” which
  5   quoted Mr. Unsworth.
  6         8.     On July 4, 2018, The Daily            Lifrak Decl. Ex. 4.
  7   Mail published an article about Mr.
  8   Unsworth titled “British caver is hailed a
  9   ‘magician’ after convincing Thai officials
 10   to bring in heroic UK divers who found
 11   stranded schoolboys, aided by his
 12   knowledge of the tunnels.”
 13         9.     On July 13, 2018, CNN                 Lifrak Decl. Ex. 5.
 14   published an article titled “British diver
 15   recalls Thai cave rescue: ‘Are we heroes?
 16   No,’” which quoted Mr. Unsworth and
 17   described his involvement in the rescue.
 18         10.    On July 15, 2018, The                 Lifrak Decl. Ex. 6.
 19   Sunday Times published an article titled
 20   “Exclusive interview with cave rescue
 21   hero Vernon Unsworth: ‘If the Brits
 22   hadn’t been called in, it would have been
 23   too late,” which quoted Mr. Unsworth and
 24   described his involvement in the rescue.
 25
 26
 27
 28

                                                   -3-                     Case No. 2:18-cv-08048
      DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 5 of 46 Page ID #:425




  1         11.    On December 3, 2018, in its         Lifrak Decl. Ex. 7.
  2   December “Men of the Year” edition, GQ
  3   Magazine published an article titled
  4   “Miracle At Tham Luang” that described
  5   Mr. Unsworth’s involvement in the Thai
  6   Cave Rescue.
  7         12.    Mr. Unsworth testified that at Lifrak Decl. Ex. 1 (Unsworth Depo.
  8   the Thai Cave Rescue site, his “face was         at 292:11-18).
  9   very well known to reporters.”
 10         13.    In June 2019, Mr. Unsworth          Lifrak Decl. Ex. 1 (Unsworth Depo.
 11   was titled a Member of the Most Excellent 102:2-15); Ex. 9 (Rog Resp.) at 7.
 12   Order of the British Empire (MBE).
 13         14.    Mr. Unsworth participated in        Lifrak Decl. Ex. 9 (Rog Resp.) at 8.
 14   two National Geographic documentaries
 15   titled “The Cave” and “Drain the Oceans.”
 16         15.    Mr. Unsworth contributed to         Lifrak Decl. Ex. 9 (Rog Resp.) at 6.
 17   three books about the Thai Cave Rescue:
 18   The Boys in the Cave by Matt Gutman,
 19   The Cave by Liam Cochrane, and an
 20   untitled and not yet released children’s
 21   book by Christina Soontornvat.
 22         16.    In December 2018, Mr.               Lifrak Decl. Ex. 9 (Rog Resp.) at 5.
 23   Unsworth gave an interview to the British
 24   Broadcasting Service (“BBC”) about his
 25   involvement in the Thai Cave Rescue.
 26
 27
 28

                                                 -4-                     Case No. 2:18-cv-08048
      DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 6 of 46 Page ID #:426




  1         17.    In June 2019, Mr. Unsworth        Lifrak Decl. Ex. 9 (Rog Resp.) at 5.
  2   gave an interview to the BBC Beyond
  3   Today podcast about his involvement in
  4   the Thai Cave Rescue.
  5         18.    After the Thai Cave Rescue        Lifrak Decl. Exs. 10-12.
  6   concluded, Mr. Unsworth communicated
  7   with members of the media including
  8   journalist Phillip Sherwell (who writes for
  9   The Sunday Times) and ABC News
 10   Correspondent Matt Gutman.
 11         19.    Mr. Unsworth has given a          Lifrak Decl. Ex. 9 (Rog Resp.) at 7-8.
 12   number of presentations about the Thai
 13   Cave Rescue, including presentations to
 14   NIST International School of Bangkok,
 15   Shresbury International School of
 16   Bangkok, British Club Bangkok, ASEAN
 17   Foreign Ministers, ASEAN Ministers of
 18   Finance, ASEAN Civil Servants, SCB
 19   Bank Officials.
 20         20.    Mr. Unsworth has spoken to        Lifrak Decl. Ex. 13.
 21   agents about film rights regarding the Thai
 22   Cave Rescue.
 23
 24
 25
 26
 27
 28

                                               -5-                     Case No. 2:18-cv-08048
      DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 7 of 46 Page ID #:427




  1
  2                        B. The Public Debate Over the Cave Rescue
  3                                    and Mr. Musk’s Involvement
  4         21.    On July 13, 2018, the              Lifrak Decl. Ex. 20.
  5   Washington Post published an article
  6   entitled “Time is running out: Inside the
  7   treacherous rescue of boys trapped in a
  8   Thai cave.” Among other things, the
  9   article described how “[i]deas [about how
 10   to rescue the team] came from every
 11   corner: a network of corrugated pipes the
 12   boys could crawl through; floating them
 13   out in body bags. Billionaire entrepreneur
 14   Elon Musk began construction of a custom
 15   kid-size minisub.”
 16         22.    On July 7, 2018, The New           Lifrak Decl. Ex. 14.
 17   York Times published an article titled
 18   “Elon Musk Thinks a Mini-Submarine
 19   Could Help in Thai Cave Rescue.”
 20   Among other things, it said:
 21        “Engineers from companies led by
 22          Elon Musk, the billionaire known
 23          for outside-the-box ideas like his
 24          aspiration to colonize Mars, were
 25          en route to Thailand on Saturday to
 26          offer their expertise to help rescue
 27          12 boys and their soccer coach
 28

                                                -6-                     Case No. 2:18-cv-08048
      DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 8 of 46 Page ID #:428




  1          from the Tham Luang cave in
  2          northern Thailand.”
  3        “On Twitter, Mr. Musk has mused
  4          about potential inventions that
  5          could help the trapped soccer team,
  6          including a miniature submarine
  7          made from part of a SpaceX
  8          rocket.”
  9        “Edgar Choueiri, a professor at
 10          Princeton University who
 11          specializes in rocket research, said
 12          Mr. Musk’s submarine idea
 13          suggested that he imagined the
 14          Falcon rocket’s hollow transfer
 15          tube — which helps move liquid
 16          oxygen to fuel the rocket’s engine
 17          — would be the appropriate size to
 18          transfer the boys out of the flooded
 19          cave.”
 20        “‘I would never bet against Elon
 21          Musk,’ Mr. Choueiri said.”
 22        “Others were not as confident.
 23          Greg Moore, a regional director for
 24          the National Cave Rescue
 25          Commission, said most rescues
 26          prompt a series of newfangled
 27          ideas that are not necessarily
 28          practical. Mr. Musk’s submarine

                                               -7-              Case No. 2:18-cv-08048
      DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 9 of 46 Page ID #:429




  1           would likely have trouble fitting
  2           through the narrowest
  3           passageways, he said.”
  4        “This is not Mr. Musk’s first foray
  5           into emergency assistance. In the
  6           wake of Hurricane Maria in Puerto
  7           Rico, which resulted in devastating
  8           power outages, Tesla provided
  9           batteries to help keep the lights
 10           on.”
 11          23.     On July 10, 2018, The New           Lifrak Decl. Ex. 15.
 12   York Times published an article titled
 13   “Elon Musk Defends His Rejected Mini-
 14   Sub Plan for Thai Cave.” Among other
 15   things, it said:
 16        “As the world watched rescuers
 17           struggle to save 12 boys and their
 18           soccer coach trapped in a cave in
 19           northern Thailand, the tech
 20           billionaire Elon Musk dreamed up
 21           a ‘kid-size’ submarine to help. It
 22           turns out they didn’t need it. So he
 23           left it there, ‘in case it may be
 24           useful in the future,’ he said on
 25           Twitter.”
 26        “On Tuesday, the head of the
 27           search operation, Narongsak
 28

                                                   -8-                     Case No. 2:18-cv-08048
      DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 10 of 46 Page ID #:430




  1           Osottanakorn, until recently the
  2           provincial governor, rejected the
  3           notion that Mr. Musk’s custom-
  4           made submersible was suitable for
  5           the extraction. ‘I assure you that
  6           the equipment he brought to help
  7           us is not practical for our mission,’
  8           Mr. Narongsak said. ‘Even though
  9           the equipment has state of the art
 10           technology, it does not fit our
 11           mission in the cave.’”
 12         “In his tweets amid the rescue, Mr.
 13           Musk presented his own evidence
 14           that team leaders had welcomed his
 15           help. He said of Mr. Narongsak:
 16           ‘The former Thai provincial
 17           governor (described inaccurately as
 18           ‘rescue chief’) is not the subject
 19           matter expert.’ He said the expert
 20           was Richard Stanton, one of the
 21           first two British cave divers to
 22           reach the soccer team, and Mr.
 23           Musk shared an email in which Mr.
 24           Stanton had asked him to ‘please
 25           keep working on the capsule
 26           details.’ But a spokesman for Mr.
 27           Stanton said Tuesday that the cave
 28

                                                   -9-           Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 11 of 46 Page ID #:431




  1           proved to be too narrow for the
  2           mini-submarine.”
  3           24.    On July 10, 2018, the BBC          Lifrak Decl. Ex. 16.
  4    published an article titled “Why was Elon
  5    Musk at the Thai cave rescue?” Among
  6    other things, the article said:
  7         “The SpaceX and Tesla chief
  8           posted on social media that he had
  9           visited the operation's command
 10           centre, where he said he had left a
 11           mini-submarine that had been
 12           designed to carry a trapped football
 13           team to safety. The head of the
 14           rescue mission thanked Mr Musk
 15           for his offer. But he said the sub
 16           could not be used.”
 17         “The billionaire has form with
 18           making eye-catching humanitarian
 19           acts.”
 20         “Last year, he was thanked by
 21           Puerto Rico's governor for setting
 22           up a solar panel and battery system
 23           to provide power to a children's
 24           hospital in San Juan after it was hit
 25           by a hurricane.”
 26         “But while his most recent
 27           intervention has won him praise
 28           from some, others have questioned

                                                 -10-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 12 of 46 Page ID #:432




  1           his motivations and suggested he
  2           might even have been a
  3           distraction.”
  4         “‘Elon Musk is well known to have
  5           an eye for the headlines, but to be
  6           fair he only became involved after
  7           a message from one of his army of
  8           fans on Twitter,’ commented the
  9           BBC's technology correspondent
 10           Rory Cellan-Jones.”
 11         “‘The fact that his company's space
 12           technology and its much vaunted
 13           tunnelling skills proved irrelevant
 14           to the operation is a reminder that
 15           sometimes this tech superhero
 16           doesn't quite match up to the Iron
 17           Man of his fans’ dreams.’”
 18           25.    On July 10, 2018, the tech          Lifrak Decl. Ex. 17.
 19    publication Gizmodo published an article
 20    titled “Is Elon Musk Serious?” Among
 21    other things, the article said:
 22         “A kid-sized submarine arrived in
 23           northern Thailand, just a few hours
 24           before the final four members of a
 25           youth soccer team and their coach
 26           were rescued from the flooded
 27           Tham Luang cave complex. Elon
 28

                                                  -11-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 13 of 46 Page ID #:433




  1           Musk, whose minions had built the
  2           sub out of SpaceX rocket materials
  3           for the sole purpose of moving the
  4           trapped boys to safety, delivered
  5           the mini sub himself and
  6           announced his presence in a tweet
  7           to his 22 million followers.
  8           Meanwhile, the rescue chief said
  9           that the kid-sized submarine was
 10           ‘not practical’ for the boys, as
 11           thousands heaped praise onto Musk
 12           for doing—well—it’s unclear if the
 13           bombastic billionaire really did
 14           anything helpful. Which makes
 15           you wonder: is Elon Musk serious
 16           with this shit?”
 17         “The short answer to that question
 18           is no. Musk has a long track record
 19           of promising to solve huge
 20           problems and then either missing
 21           deadlines or falling short. Along
 22           the way, he’s also built up a cult of
 23           personality that leads fans to
 24           compare him to comic book
 25           superheroes. So even if Musk isn’t
 26           really serious about his ridiculous,
 27           buzz-building projects, plenty of
 28

                                                 -12-            Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 14 of 46 Page ID #:434




  1           people still think he is. We need to
  2           stop that.”
  3         “The weird difference between
  4           some of Musk’s famous vaporiffic
  5           moonshots and the kid-sized
  6           submarine is that Musk actually
  7           built the sub. But it’s nothing more
  8           than a useless stunt. Not only did
  9           Musk show up too late to help, he
 10           showed up with a tool that wasn’t
 11           even helpful. As it seemed
 12           increasingly obvious that the sub
 13           wouldn’t actually rescue any boys
 14           from the cave, Musk later tweeted
 15           that it ‘could also be used as an
 16           escape pod in space.’ So at least
 17           there’s that non-existent
 18           contingency.”
 19         “What’s most frustrating about
 20           Musk’s stunts is how everything
 21           feels a little bit like a grift. Like,
 22           every time, you have to wonder
 23           what Musk is really selling, and as
 24           time goes on, those sales pitches
 25           become more convoluted. The
 26           Mars thing was a great way to
 27           build publicity for SpaceX. The
 28

                                                   -13-          Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 15 of 46 Page ID #:435




  1              Hyperloop fiasco seems like some
  2              sort of weird ad for Tesla and the
  3              future of transportation. The
  4              Boring Company, complete with
  5              promotional flamethrowers, is a
  6              different version of a Tesla ad. But
  7              with this kid-sized submarine, it’s
  8              not immediately clear what Musk
  9              is shilling.”
 10          26.       On July 11, 2018, The New          Lifrak Decl. Ex. 18.
 11    York Daily News published an article titled
 12    “Elon Musk hits back at criticism over
 13    inserting himself in Thai boys cave
 14    rescue.” The article said, among other
 15    things:
 16         “Billionaire businessman Elon
 17              Musk has defended against
 18              allegations that he needlessly
 19              inserted himself into the plight of
 20              the Thai soccer team stuck in a
 21              flooded cave. Narongsak
 22              Osottanakorn, who led the rescue
 23              effort that freed the 12 boys and
 24              their coach on Tuesday, said
 25              Musk’s offer of a tiny, boy-sized
 26              submarine was ‘not practical’ to
 27              use at the Tham Luang cave.”
 28

                                                   -14-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 16 of 46 Page ID #:436




  1         “Musk had been following the
  2            boys’ calamity, which started on
  3            June 23, and had a team of his
  4            engineers make the sub. He
  5            posted on Twitter from the cave
  6            on Monday, and said he was
  7            leaving his creation there ‘in case
  8            it may be useful in the future.’”
  9         “Some internet commentators
 10            took Musk’s motives as purely
 11            self-focused, given the flood of
 12            media attention to the Wild Boars
 13            team and international rescue
 14            effort. ‘This reaction has shaken
 15            my opinion of many people. We
 16            were asked to create a backup
 17            option & worked hard to do so.
 18            Checked with dive team many
 19            times to confirm it was
 20            worthwhile. Now it’s there for
 21            anyone who needs it in future.
 22            Something’s messed up if this is
 23            not a good thing,’ he posted on
 24            Twitter Wednesday.”
 25          27.    On July 12, 2018, The New           Lifrak Decl. Ex. 19.
 26    York Times published an article titled
 27    “Thai Navy May Put Elon Musk’s Mini-
 28

                                                 -15-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 17 of 46 Page ID #:437




  1    Submarine to Use. One Day.” The article
  2    said, among other things:
  3         “Thailand may have use for Elon
  4           Musk’s ‘kid-sized’ submarine after
  5           all.”
  6         The tech billionaire had designed
  7           the miniature submarine, built with
  8           rocket parts, to help save the 12
  9           boys and their 25-year-old soccer
 10           coach trapped in a flooded cave in
 11           northern Thailand. On Tuesday,
 12           rescuers pulled off an improbable
 13           feat when they finished removing
 14           all 13 people from the Tham Luang
 15           Cave.”
 16         “The chief of the rescue mission
 17           had called the device ‘not
 18           practical’ for the operation, which
 19           required squeezing through narrow
 20           passageways in the cave, but a
 21           Thai military official said the mini-
 22           submarine could be useful for
 23           future rescue missions.”
 24         “Maj. Gen. Chalongchai
 25           Chaiyakham, the deputy
 26           commander to Thailand’s Third
 27           Army, said Wednesday that the
 28

                                                  -16-           Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 18 of 46 Page ID #:438




  1           mini-submarine would be
  2           appropriate for use in open water
  3           and that he had heard the
  4           technology would be given to the
  5           Thai Navy SEAL team.”
  6         “A Boring Company spokesman
  7           said the SpaceX engineers met
  8           with members of the Thai Navy on
  9           Wednesday and that the last
 10           employees left Thailand on
 11           Thursday morning. Mr. Musk
 12           responded to the photos of the
 13           training session on Twitter, saying
 14           the engineers were also getting
 15           feedback from British divers on
 16           how the technology could be
 17           improved.”
 18          28.   On July 10, 2018, in the BBC Lifrak Decl. Ex. 16.
 19    article Why was Elon Musk at the Thai
 20    cave rescue? the former Provincial
 21    Governor of Chiang Rai was quoted,
 22    claiming that Mr. Musk’s mini-submarine
 23    was “not practical with our mission” to
 24    rescue the soccer team.
 25          29.   On July 10, 2018, Mr. Musk           Declaration of Elon Musk (“Musk
 26    responded to governor’s statement on             Decl.”) Musk Decl.¶ 18, Ex. E.
 27    Twitter.
 28

                                                 -17-                    Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 19 of 46 Page ID #:439




  1          30.    Mr. Musk donated the mini-        Lifrak Decl. Ex. 2 (Musk Depo.
  2    submarine to the Thai Navy to be used in       121:16-22); Musk Decl.¶ 15.
  3    future rescue missions.
  4          31.    Mr. Musk is the founder and       Musk Decl. ¶ 1.
  5    CEO of Tesla Inc., a publicly traded
  6    company.
  7
  8                C. Without Provocation, Mr. Unsworth Attacks Musk on CNN
  9          32.    On or about July 13, 2018,        Compl. ¶¶ 70-71; Lifrak Decl. Ex. 1
 10    Mr. Unsworth gave an interview to CNN          (Unsworth Depo. 213:22-214:5); Ex.
 11    International.                                 22.
 12          33.    Before giving his interview to Lifrak Decl. Ex. 1 (Unsworth Depo.
 13    CNN International on July 13, 2018, Mr.        214:17-218:10).
 14    Unsworth watched a video of the mini-
 15    submarine constructed by Mr. Musk and
 16    his team.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                               -18-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 20 of 46 Page ID #:440




  1          34.    In his interview, in response        Lifrak Decl. Ex. 21.
  2    to a question asking what his “thoughts
  3    on [Mr. Musk’s] idea was,” Mr. Unsworth
  4    stated that “[Mr. Musk] can stick his
  5    submarine where it hurts. It just had
  6    absolutely no chance of working. He had
  7    no conception of what the cave passage
  8    was like. The submarine, I believe, was
  9    about 5 foot 6 long, rigid, so it wouldn’t
 10    have gone round corners or round any
 11    obstacles. It wouldn’t have made the first
 12    fifty meters into the cave from the dive
 13    start point. Just a PR stunt.” He also
 14    stated that “[Mr. Musk] was asked to leave
 15    [the rescue site] very quickly.”
 16
 17                D. Mr. Musk’s July 15, 2018 Tweets and Subsequent Apology
 18          35.    On or about July 15, 2018,           Lifrak Decl. Ex. 2 (Musk Depo.
 19    Mr. Musk saw video of Mr. Unsworth’s              26:13-27:15); Musk Decl. ¶ 19.
 20    CNN International interview.
 21
 22
 23
 24
 25
 26
 27
 28

                                                  -19-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 21 of 46 Page ID #:441




  1          36.    After watching the video, Mr. Lifrak Decl. Ex. 2 (Musk Depo. 25:5-
  2    Musk googled Mr. Unsworth and learned            19; 42:18-43:8); Musk Decl. ¶ 22.
  3    that he was an older white man from the
  4    United Kingdom who lived in an area of
  5    Thailand known for child prostitution and
  6    sex trafficking.
  7          37.    In response to Mr.                  Musk Decl. ¶ 24, Ex. F.
  8    Unsworth’s CNN International interview,
  9    Mr. Musk posted a first tweet on July 15,
 10    2018 that read: “Never saw this British
 11    expat guy who lives in Thailand (sus) at
 12    any point when we were in the caves.
 13    Only people in sight were the Thai
 14    navy/army guys, who were great. Thai
 15    navy seals escorted us in – total opposite
 16    of wanting us to leave.”
 17          38.    By referring to Mr. Unsworth Lifrak Decl. Ex. 2 (Musk Depo.
 18    as “sus,” Mr. Musk did not intend to             154:12-24); Musk Decl. ¶ 25.
 19    convey any specific facts capable of being
 20    proven true or false, instead he sought to
 21    convey that Mr. Unsworth was “just a
 22    weird guy…looking for press.”
 23          39.    Mr. Unsworth admitted in            Lifrak Decl. Ex. 1 (Unsworth Depo.
 24    deposition that there was nothing about          260:6-15).
 25    him in Mr. Musk’s first alleged
 26    defamatory tweet posted on July 15, 2018
 27    that was false.
 28

                                                 -20-                    Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 22 of 46 Page ID #:442




  1           40.    In response to Mr.                    Musk Decl. ¶ 26, Ex. G.
  2    Unsworth’s CNN International interview,
  3    Mr. Musk posted a second tweet on July
  4    15, 2018 that read: “Water level was
  5    actually very low & still (not flowing) –
  6    you could literally have swum to Cave 5
  7    with no gear, which is obv how the kids
  8    got in. If not true, then I challenge this
  9    dude to show final rescue video. Huge
 10    credit to pump & generator team. Unsung
 11    heroes here.”
 12           41.    Mr. Unsworth admitted in              Lifrak Decl. Ex. 1 (Unsworth Depo.
 13    deposition that there was nothing about             263:5-264:9).
 14    him in Mr. Musk’s second alleged
 15    defamatory tweet posted on July 15, 2018
 16    that was false.
 17           42.    In response to Mr.                    Musk Decl. ¶ 27, Ex. H.
 18    Unsworth’s CNN International interview,
 19    Mr. Musk posted a third tweet on July 15,
 20    2018 that read: “You know what, don’t
 21    bother showing the video. We will make
 22    one of the mini-sub/pod going all the way
 23    to Cave 5 no problem. Sorry pedo guy,
 24    you really did ask for it.”
 25
 26
 27
 28

                                                    -21-                    Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 23 of 46 Page ID #:443




  1            43.   The term “pedo guy” was a           Lifrak Decl. Ex. 2 (Musk Depo.
  2    common insult used during Mr. Musk’s              51:21-52:17); Musk Decl. ¶ 28.
  3    youth in South Africa, which he
  4    understood was synonymous with “creepy
  5    old man” and aimed at insulting one’s
  6    appearance and demeanor.
  7            44.   The term “pedo guy” as used         Id.
  8    and understood by Mr. Musk is not an
  9    accusation of acts of pedophilia.
 10            45.   Mr. Musk did not intend to          Lifrak Decl. Ex. 2 (Musk Depo.
 11    frame the third tweet to imply that Mr.           51:21-52:17; 198:3-10); Musk Decl. ¶
 12    Unsworth undertook acts of pedophila,             29.
 13    and instead meant to suggest that Mr.
 14    Unsworth “seem[ed] like a creepy old
 15    man.”
 16            46.   The definition of pedophile,        Lifrak Decl. Ex. 2 (Musk Depo.
 17    as Mr. Musk understood the term, includes 38:12-20); Compl. ¶ 78.
 18    adults who “derive[] sexual gratification
 19    from sexual fantasies…involving a child.”
 20            47.   In response to a tweet              Musk Decl. ¶ 30, Ex. I.
 21    regarding Mr. Musk’s tweets, Mr. Musk
 22    posted a fourth tweet on July 15, 2018 that
 23    read: “bet ya a signed dollar its true.”
 24
 25
 26
 27
 28

                                                  -22-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 24 of 46 Page ID #:444




  1          48.    Mr. Musk testified that the        Lifrak Decl. Ex. 2 (Musk Depo.
  2    fourth tweet was a “flippant comment”           141:2-22, 140:16-25).
  3    meant to convey that he “was not certain”
  4    about the prior tweets and found Mr.
  5    Unsworth “suspicious.”
  6          49.    Mr. Musk deleted all four          Musk Decl. ¶ 31.
  7    tweets within hours of their publication.
  8          50.    On July 18, 2018, Mr. Musk         Musk Decl. ¶ 32, Ex J.
  9    posted two tweets that read: “As this well-
 10    written article suggests, my words were
 11    spoken in anger after Mr. Unsworth said
 12    several untruths & suggested I engage in a
 13    sexual act with the mini-sub, which had
 14    been built as an act of kindness &
 15    according to specifications from the dive
 16    team leader,” and “Nonetheless, his
 17    actions against me do not justify my
 18    actions against him, and for that I
 19    apologize to Mr. Unsworth and to the
 20    companies I represent as leader. The fault
 21    is mine and mine alone.”
 22
 23
 24
 25
 26
 27
 28

                                                -23-                      Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 25 of 46 Page ID #:445




  1
  2            E. Mr. Musk Retains an Investigator who Reports On Mr. Unsworth.
  3          51.    On or around August 15,              Declaration of Jared Birchall
  4    2018, Jared Birchall, the president of Mr.        (“Birchall Decl.”), ¶ 4; Birchall Decl.
  5    Musk’s home office, retained James                Ex. A.
  6    Howard, a private investigator and
  7    president of the investigation firm Jupiter
  8    Military & Tactical Systems, to conduct
  9    an investigation of Mr. Unsworth in the
 10    United Kingdom and Thailand on Mr.
 11    Musk’s behalf.
 12          52.    Mr. Howard represented to            Birchall Decl. ¶ 5, Ex. A.
 13    Mr. Birchall that he served in the United
 14    Kingdom Special Forces for eleven years
 15    and the United Kingdom Security Service
 16    (commonly known as MI5) for two years
 17    and had experience performing sensitive
 18    work for high profile clients, including
 19    billionaires Paul Allen and George Soros.
 20          53.    Mr. Birchall told Mr. Howard Birchall Decl. ¶ 13, Ex. D.
 21    in writing that he and Mr. Musk “aren’t
 22    looking to frame anyone. If there is
 23    definitively no smoking gun, then let’s get
 24    the information necessary to make that
 25    determination and it is what it is.”
 26
 27
 28

                                                  -24-                      Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 26 of 46 Page ID #:446




  1          54.    Through one of Mr. Musk’s         Birchall Decl. ¶ 8.
  2    corporations, Mr. Birchall ultimately paid
  3    Mr. Howard more than $50,000 to
  4    perform the investigation.
  5          55.    On August 17, 2018, Mr.           Birchall Decl. ¶ 11, Ex. C.
  6    Howard wrote in an email to Mr. Birchall
  7    that “there is indeed an unpleasant
  8    undertone to some of his lifestyle choices”
  9    and “[t]here is no question that [Mr.
 10    Unsworth] ‘associates’ locally with
 11    Europeans who enjoy ‘Thai comforts’ that
 12    are not acceptable in a developed society.”
 13          56.    On telephone calls, including     Birchall Decl. ¶ 12.
 14    before August 27, 2018, Mr. Howard
 15    described a Thai news article that quoted
 16    Mr. Unsworth’s Thai wife and reported
 17    that Mr. Unsworth married his wife when
 18    she was 18 or 19 years old, but that they
 19    met seven years earlier, which would
 20    imply that she was eleven or twelve years
 21    old at the time.
 22          57.    Within a day of receiving the     Birchall Decl. ¶ 12; Musk Decl. ¶ 35.
 23    information, Mr. Birchall orally reported
 24    to Mr. Musk Mr. Howard’s description of
 25    a Thai news article that quoted Mr.
 26    Unsworth’s Thai wife and reported that
 27    Mr. Unsworth married his wife when she
 28    was 18 or 19 years old, but that they met

                                               -25-                         Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 27 of 46 Page ID #:447




  1    seven years earlier, which would imply
  2    that she was eleven or twelve years old at
  3    the time.
  4          58.   On August 27, 2018, Mr.             Birchall Decl. ¶ 14, Ex. D.
  5    Howard wrote to Mr. Birchall that Mr.
  6    Unsworth “is 63 years old. His wife we
  7    believe is 30 which would have put her at
  8    18/19 when they first met. The target
  9    would have been 52 yrs old at the time.
 10    This is NOT verified but will be ASAP.”
 11          59.   On August 27, 2018, Mr.             Id.
 12    Howard also wrote to Mr. Birchall that
 13    Mr. Unsworth has been traveling to
 14    Thailand since the late 1980s and that Mr.
 15    Unsworth’s “behaviour is at best
 16    described as a ‘Manther’ – UK slang for
 17    the opposite of Cougar.”
 18          60.   Before August 28, 2018, Mr.         Birchall Decl. ¶ 15; Musk Decl. ¶ 35.
 19    Birchall orally relayed to Mr. Musk the
 20    contents of Mr. Howard’s phone calls and
 21    his August 17 and August 27, 2018
 22    emails, including Mr. Howard’s reports
 23    that Mr. Unsworth associated with
 24    Europeans who engage in improper sexual
 25    conduct in Thailand, and has been
 26    traveling to Thailand since the 1980s.
 27
 28

                                                -26-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 28 of 46 Page ID #:448




  1          61.    After Mr. Howard sent the          Birchall Decl. ¶ 16.
  2    August 27, 2018 email to Mr. Birchall, he
  3    again represented on a phone call to Mr.
  4    Birchall that there was evidence
  5    suggesting that Mr. Unsworth met and
  6    began a relationship with his wife when
  7    she was eleven or twelve. Mr. Birchall
  8    reported this information to Mr. Musk.
  9
 10                             F. Mr. Musk’s August 28, 2018 Tweet
 11          62.    On August 28, 2018, in             Musk Decl. ¶ 38, Ex. K.
 12    response to a tweet from Drew Olanoff, a
 13    reporter for TechCrunch, that Mr. Musk’s
 14    “dedication to facts and truth would have
 15    been wonderful if applied to that time
 16    when you called someone a pedo,” Mr.
 17    Musk tweeted “You don’t think it’s
 18    strange he hasn’t sued me? He was
 19    offered free legal services.”
 20          63.    At the time he sent the            Musk Decl. ¶ 39.
 21    August 28, 2018 tweet, Mr. Musk had
 22    knowledge of Mr. Howard’s initial
 23    findings, as they were relayed to him by
 24    Mr. Birchall, including Mr. Howard’s
 25    reports that that Mr. Unsworth associated
 26    with Europeans who engage in improper
 27    sexual conduct in Thailand, has been
 28

                                                -27-                      Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 29 of 46 Page ID #:449




  1    traveling to Thailand since the 1980s, and
  2    that there was a report Mr. Unsworth met
  3    and began a relationship with his wife
  4    when she was eleven or twelve.
  5
  6                G. The Investigator Reports More Detailed Findings to Birchall
  7          64.      In late August 2018, Mr.          Birchall Decl. ¶ 17.
  8    Howard told Mr. Birchall in telephone
  9    conversations that he learned that Mr.
 10    Unsworth spent significant time in Pattaya
 11    Beach, which is well known for
 12    prostitution and sex tourism, that Mr.
 13    Unsworth associated with other European
 14    expatriates who engaged in inappropriate
 15    sexual conduct in Thailand, and that that
 16    Mr. Unsworth was unpopular at the Thai
 17    Cave Rescue because others regarded him
 18    as “creepy.”
 19          65.      Before the evening of August      Birchall Decl. ¶¶ 14-17, 19; Musk
 20    30, 2018, Mr. Birchall had also relayed to       Decl. ¶ 35.
 21    Mr. Musk Mr. Howard’s findings that Mr.
 22    Unsworth met his wife when she was
 23    eleven or twelve, that Mr. Unsworth
 24    traveled to Thailand since the 1980s and
 25    that he frequented Pattaya Beach which is
 26    well known for prostitution and sex
 27    tourism, and that Mr. Unsworth was
 28

                                                 -28-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 30 of 46 Page ID #:450




  1    unpopular at the rescue site because other
  2    rescue workers thought that he was
  3    “creepy.”
  4          66.    On August 30, 2018, Mr.           Birchall Decl. ¶ 18, Ex. E.
  5    Howard sent to Mr. Birchall a formal
  6    preliminary report of his investigation of
  7    Mr. Unsworth.
  8          67.    Mr. Howard’s August 30,           Birchall Decl. ¶ 19, Ex. E.
  9    2018 preliminary report included the
 10    following statements:
 11      “Mr. Unsworth has been a frequent
 12        visitor to Thailand since the 1980’s.
 13        Prior to meeting his current wife we
 14        believe that Mr. Unsworth was living
 15        in the Pattaya Beach…Pattaya Beach
 16        is synonymous with prostitution and
 17        scam artists. We are in the process of
 18        verifying this information which was
 19        mentioned to the lead investigator by
 20        Mr. Unsworth’s mother-in-law.”
 21      “Mr. Unsworth has been described to
 22        our investigation team by other UK
 23        volunteers attached to the Cave
 24        Rescue team as a ‘Manther’ slang for
 25        an older man with a taste for younger
 26        women.”
 27      “The sexpat whore-mongers his way
 28

                                               -29-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 31 of 46 Page ID #:451




  1        through the go-go bars of Thailand.
  2        His only other friends are his sexpat
  3        peers. Peek-density occurs in and
  4        around Pattaya – Thailand’s sin city.”
  5      “[S]ome of the UK and Dutch divers
  6        who also volunteered stated that Mr.
  7        Unsworth was not a popular or
  8        particularly liked man in the Cave
  9        Rescue Team. When pushed as to
 10        why, they simply replied ‘Creepy’.”
 11      “Mr. Unsworth is an unpopular
 12        loner.”
 13          68.     An employee of one of Mr.         Lifrak Decl. Ex. 2 (Musk Depo.
 14    Musk’s companies who was present at the         247:24-248:16); Musk Decl. ¶ 37.
 15    Thai Cave Rescue, informed Mr. Musk
 16    that the dive team did not want Mr.
 17    Unsworth at the rescue site.
 18
 19                     H. Mr. Musk’s “Off-the-Record” Emails to BuzzFeed
 20          69.     On August 6, 2018, counsel        Compl. Ex. H.
 21    for Mr. Unsworth allegedly sent a demand
 22    letter to Mr. Musk.
 23          70.     On August 29, 2018, counsel       Lifrak Decl. Ex. 22.
 24    for Mr. Unsworth publicly tweeted a copy
 25    of his demand letter to Mr. Musk’s twitter
 26    account.
 27
 28

                                                -30-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 32 of 46 Page ID #:452




  1          71.       On August 29, 2018, Ryan          Musk Decl. ¶ 40, Ex. L.
  2    Mac, a reporter with BuzzFeed News,
  3    emailed Mr. Musk seeking a comment for
  4    a story about a demand letter sent by Mr.
  5    Unworth’s counsel to Mr. Musk.
  6          72.       On the evening of August 30,      Musk Decl. ¶ 41, Ex. L.
  7    2018 Mr. Mac sent a follow up email to
  8    Mr. Musk.
  9          73.       On August 30, 2018, Mr.           Musk Decl. ¶ 42, Exs. L-M.
 10    Musk sent two emails to Mr. Mac.
 11          74.       Mr. Musk’s first email to Mr.     Musk Decl. ¶ 43, Ex. L.
 12    Mac stated “Off the record” at the top of
 13    the message.
 14          75.       Mr. Musk did not authorize        Lifrak Decl. Ex. 2 (Musk Depo.
 15    BuzzFeed to publish his email or its              173:23-175:11); Musk Decl. ¶ 43.
 16    contents.
 17          76.       Mr. Musk did not intend for       Lifrak Decl. Ex. 2 (Musk Depo.
 18    BuzzFeed to publish the contents of his           173:23-175:11); Musk Decl. ¶ 43.
 19    email, especially without independent
 20    verification.
 21          77.       In his first email to Mr. Mac,    Musk Decl. Ex. L.
 22    Mr. Musk told him to “call people you
 23    know in Thailand, find out what’s actually
 24    going on.”
 25          78.       Mr. Musk wrote in the first       Musk Decl. ¶ 44, Ex. L.
 26    email to Mr. Mac “stop defending child
 27    rapists.”
 28

                                                  -31-                    Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 33 of 46 Page ID #:453




  1          79.    Mr. Musk’s statement that          Musk Decl. ¶ 44; Lifrak Decl. Ex. 2
  2    Mr. Unsworth was a “child rapist” was           (Musk Depo. 176:4-24).
  3    based on information relayed to him by
  4    Mr. Birchall.
  5          80.    In his first email to Mr. Mac,     Musk Decl. ¶ 45, Ex. L.
  6    Mr. Musk wrote that Mr. Unsworth had
  7    been “traveling to or living in Thailand for
  8    30 to 40 years, mostly Pattaya Beach, until
  9    moving to Chiang Rai for a child bride
 10    that was about 12 years old at the time.”
 11          81.    Mr. Musk’s statement that          Musk Decl. ¶ 45; Lifrak Decl. Ex. 2
 12    Mr. Unsworth had been “traveling to or          (Musk Depo. 62:8-64:15).
 13    living in Thailand for 30 to 40 years,
 14    mostly Pattaya Beach, until moving to
 15    Chiang Rai for a child bride that was
 16    about 12 years old at the time” was based
 17    on information relayed to him by Mr.
 18    Birchall.
 19          82.    Mr. Musk also wrote in his         Musk Decl. ¶ 46, Ex. L.
 20    first email to Mr. Mac on August 30, 2018
 21    that “there’s only one reason people go to
 22    Pattaya Beach. It isn’t where you go for
 23    caves, but it is where you’d go for
 24    something else.”
 25          83.    Mr. Musk’s statement that          Musk Decl. ¶ 46; Lifrak Decl. Ex. 2
 26    “there’s only one reason people go to           (Musk Depo. 62:8-64:15).
 27    Pattaya Beach. It isn’t where you go for
 28

                                                -32-                    Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 34 of 46 Page ID #:454




  1    caves, but it is where you’d go for
  2    something else” was based on information
  3    relayed to him by Mr. Birchall.
  4             84.   Mr. Musk also wrote “Chiang Musk Decl. ¶ 47, Ex. L.
  5    Rai is renowned for child sex-trafficking.”
  6             85.   Mr. Musk’s statement was           Musk Decl. ¶ 47, Ex. L.
  7    supported by and consistent with a Google
  8    search that he also provided in the email.
  9             86.   Mr. Musk also wrote that           Musk Decl. ¶ 48, Ex. L.
 10    “most of the actual dive team refused to
 11    hang out with [Mr. Unsworth].”
 12             87.   Mr. Musk’s statement that          Musk Decl. ¶ 48.
 13    “most of the actual dive team refused to
 14    hang out with [Mr. Unsworth]” was
 15    consistent with and based on information
 16    relayed to him by Mr. Birchall and his
 17    employee.
 18             88.   Mr. Musk did not know or           Musk Decl. ¶ 49.
 19    believe that any statements in his first
 20    email to Mr. Mac were false; nor did he
 21    entertain any serious doubts as to their
 22    truth.
 23             89.   Mr. Musk’s second email to         Musk Decl. ¶ 50, Ex. M.
 24    Mr. Mac on August 30, 2018 stated “On
 25    background” at the top of the message.
 26             90.   Mr. Musk wrote in the              Musk ¶ 51, M.
 27    second email to Mr. Mac on August 30,
 28

                                                  -33-                      Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 35 of 46 Page ID #:455




  1    2018 that he “[n]ever saw Mr. Unsworth
  2    at any point. Was told he was banned
  3    from the site.”
  4           91.      Mr. Musk’s statement that he    Lifrak Decl. Ex. 2 (Musk Depo.
  5    “[n]ever saw Mr. Unsworth at any point.         247:24-248:16); Musk Decl. ¶ 51.
  6    Was told he was banned from the site”
  7    was consistent with his own observations
  8    and based on information told to him by
  9    an employee of one of his companies.
 10           92.      Mr. Musk did not know or        Musk Decl. ¶ 52.
 11    believe that the statement that he “[n]ever
 12    saw Mr. Unsworth at any point. Was told
 13    he was banned from the site” was false;
 14    nor did he entertain any serious doubts as
 15    to its truth.
 16           93.      Mr. Musk sent the               Lifrak Decl. Ex. 2 (Musk Depo.
 17    information that he learned through Mr.         173:23-175:11); Musk Decl. ¶ 53.
 18    Birchall and Mr. Howard to BuzzFeed so
 19    that BuzzFeed could conduct its own
 20    investigation into Mr. Unsworth to
 21    corroborate the information.
 22           94.      On September 4, 2018, Mr.       Musk Decl. ¶ 54, Ex. L.
 23    Mac responded to Mr. Musk’s August 30,
 24    2018 emails.
 25           95.      In his first email to Mr. Musk Id.
 26    on September 4, 2018, Mr. Mac stated,
 27    among other things, that he “didn’t agree
 28

                                                -34-                      Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 36 of 46 Page ID #:456




  1    for the conversation to be off the record”
  2    and he “tried to report out some of the
  3    accusations on [his] own but have not
  4    found anything to corroborate the claims.”
  5          96.    On September 4, 2018, Mr.           Musk Decl. ¶ 55, Ex. L.
  6    Musk responded in an email to Mr. Mac
  7    that “We haven’t had a conversation at all.
  8    I sent you an off the record email, which
  9    very clearly and unambiguously said, ‘off
 10    the record.’ If you want to publish off the
 11    record comments and destroy your
 12    journalistic credibility, that’s up to you.
 13    As for answering more questions, I would
 14    be happy to do so, but not with someone
 15    who just told me that they will not honor
 16    accepted rules of journalism.”
 17          97.    Mr. Mac’s suggestion that           Lifrak Decl. Ex. 2 (Musk Depo.
 18    that a positive confirmation from a              171:2-172:16); Musk Decl. ¶ 56-57.
 19    reporter is required before a
 20    communication can be deemed off the
 21    record is “not consistent” with Mr. Musk’s
 22    prior numerous off-the-record interactions
 23    with reporters in the past.
 24          98.    Mr. Musk believed and               Musk Decl. ¶ 56.
 25    understood, based on numerous off-the-
 26    record interactions with reporters in the
 27    past, that by designating his emails to Mr.
 28    Mac as “off the record” or “on

                                                 -35-                      Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 37 of 46 Page ID #:457




  1    background” their contents would not be
  2    published.
  3          99.    On July 15, 2018, Mr.                Lifrak Decl. Ex. 2 (Unsworth Depo.
  4    Unsworth forwarded an email between               78:13-79:19); Ex. 23.
  5    himself and Richard Stanton to a BBC
  6    reporter. The first line of Mr. Unsworth’s
  7    email to the BBC reporter stated “[f]or
  8    your eyes only and not to be reported
  9    on!!!” In deposition, Mr. Unsworth
 10    agreed that by including this language he
 11    was “telling [the BBC reporter] that he
 12    was not to include this information in a
 13    story.”
 14          100. The BuzzFeed News                      Lifrak Decl. Ex. 24.
 15    Standards and Ethics Guide in effect on
 16    August 30, 2018 and September 4, 2018
 17    did not require that a reporter and source
 18    reach an agreement before information is
 19    treated as “off-the-record.”
 20          101. In November 2018, two                  Lifrak Decl. Ex. 25.
 21    months after Mr. Musk exchanged emails
 22    with Mr. Mac, BuzzFeed updated the
 23    BuzzFeed News Standards and Ethics
 24    Guide to add the following language to its
 25    section on anonymous sources:
 26    “Interviews are always on the record until
 27    a reporter agrees to go off the record or on
 28

                                                  -36-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 38 of 46 Page ID #:458




  1    background.” This policy did not exist at
  2    the time that Mr. Musk exchanged emails
  3    with Mr. Mac.
  4             102. BuzzFeed’s Standards and          Lifrak Decl. Ex. 24.
  5    Ethics Guide in effect on August 30, 2018
  6    and September 4, 2018 stated:
  7    “Information — excluding common
  8    knowledge — should come from a
  9    verified source.”
 10             103. On September 4, 2018,             Compl., Ex. K; Lifrak Decl. Ex. 26.
 11    BuzzFeed published a story that reprinted
 12    Mr. Musk’s off-the-record and on
 13    background emails in their entirety.
 14             104. On September 17, 2018, Mr.        See generally, Compl.
 15    Unsworth filed the instant action in this
 16    Court.
 17
 18                                      I. Mr. Unsworth Sues
 19             105. Mr. Unsworth’s September          Compl. ¶ 113.
 20    17, 2018 Complaint – the operative
 21    pleading in this case – lists the following
 22    exhibits to the Complaint as the “false and
 23    defamatory accusations” published by Mr.
 24    Musk: “Exhibits B [first July 15 tweet], C
 25    [second July 15 tweet], D [third July 15
 26    tweet], E [fourth July 15 tweet], F [July 18
 27    apology tweet], G [July 18 apology tweet],
 28

                                                -37-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 39 of 46 Page ID #:459




  1    I [July 28 tweet], and K [BuzzFeed
  2    September 4 article].”
  3
  4                                CONCLUSIONS OF LAW
  5         Based on the uncontroverted facts, the following conclusions of law should be
  6 reached:
  7                                    A. Applicable Standards
  8         1.     “The purpose of summary judgment is to avoid unnecessary trials when
  9 there is no dispute as to the facts before the court.” Northwest Motorcycle Ass’n v.
 10 U.S. Dep't of Agric., 18 F.3d 1468, 1471 (9th Cir. 1994).
 11         2.     “The court shall grant summary judgment if the movant shows that there
 12 is no genuine dispute as to any material fact and the movant is entitled to judgment as
 13 a matter of law.” Fed. R. Civ. P. 56(a).
 14         3.     A court should enter summary judgment “against a party who fails to
 15 make a showing sufficient to establish the existence of an element essential to that
 16 party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
 17         4.     A party cannot avoid summary judgment if its “evidence is merely
 18 colorable, . . . or is not significantly probative”; “[t]he mere existence of a scintilla of
 19 evidence . . . will be insufficient.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
 20 249-50, 252 (1986). Although the facts must be viewed in the light most favorable to
 21 the non-moving party, that party “is entitled to the benefit of only reasonable
 22 inferences that may be drawn from the evidence put forth.” Ackerman v. W. Elec.
 23 Co., 860 F.2d 1514, 1520 (9th Cir. 1988) (citation omitted). Moreover, “mere
 24 allegation and speculation do not create a factual dispute for purposes of summary
 25 judgment.” Loomis v. Cornish, 836 F.3d 991, 997 (9th Cir. 2016).
 26         5.     The Court may also grant summary judgment as to one of many claims,
 27 or a part of a claim. Wang Labs., Inc. v. Mitsubishi Elecs. Am., Inc., 860 F. Supp.
 28 1448, 1450 (C.D. Cal. 1993); Kramer v. Thomas, 2006 WL 4729242, at *4 (C.D. Cal.

                                                 -38-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 40 of 46 Page ID #:460




  1 Sept. 28, 2006); see also Fed. R. Civ. P. 56(a) (permitting partial summary judgment
  2 on a claim or part of a claim). “The standards and procedures for granting partial
  3 summary judgment . . . are the same as those for summary judgment.” Campbell v.
  4 Vitran Express Inc., 2016 WL 873009, at *3 (C.D. Cal. Mar. 2, 2016).
  5         6.     Even when the Court does not grant all the relief requested, it may enter
  6 an order stating any material fact that it finds to not be genuinely in dispute and
  7 treating that fact as established in the case. See Fed. R. Civ. P. 56(g).
  8         7.     Summary judgment is a “favored remedy” in defamation cases involving
  9 the issue of “actual malice” under the standard set forth in New York Times Co. v.
 10 Sullivan, 376 U.S. 254 (1964). See Reader's Digest Assn. v. Superior Court, 37 Cal.
 11 3d 244, 252 (1984).
 12               B. Because Mr. Unsworth Is a Limited Purpose Public Figure,
 13                          a Defamation Claim Requires Actual Malice.
 14         8.     Defamation claims brought by “limited purpose public figures” or
 15 “vortex” public figures are subject to the New York Times “actual malice” standard.
 16 Gertz v. Robert Welch, Inc., 418 U.S. 323, 342-43, 351 (1974); Reader’s Digest, 37
 17 Cal. 3d at 253.
 18         9.     Limited purpose public figures are persons who voluntarily inject
 19 themselves into a public controversy and “become[] public figure[s] for a limited
 20 range of issues” related to that controversy. Gertz, 418 U.S. at 351.
 21         10.    A plaintiff is a limited purpose public figure if 1) there is a public
 22 controversy, (2) the plaintiff voluntarily injects himself into and/or seeks to influence
 23 the resolution of the public controversy, (3) the alleged defamatory statement is
 24 “germane” to the plaintiff’s participation in the controversy. See Copp v. Paxton, 45
 25 Cal. App. 4th 829, 846 (1996).
 26         11.    Determining whether a plaintiff is a limited purpose public figure
 27 requires an analysis of the totality of the circumstances of a particular controversy
 28

                                                 -39-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 41 of 46 Page ID #:461




  1 and is a question of law that must be resolved by the court. See Reader's Digest, 37
  2 Cal. 3d at 255; see also Khawar v. Globe Int’l, Inc., 19 Cal. 4th 254, 264 (1998).
  3          12.   A public controversy is a dispute that is “debated publicly” and has
  4 “foreseeable and substantial ramifications for nonparticipants” of the debate. See
  5 Annette F. v. Sharon S., 119 Cal. App. 4th 1146, 1164 (2004) (citing Waldbaum v.
  6 Fairchild Publications, Inc., 627 F.2d 1287, 1297 (D.C. Cir. 1980)); see also Makaeff
  7 v. Trump Univ., LLC, 715 F.3d 254, 267 (9th Cir. 2013) (“a public controversy must
  8 be a real dispute, the outcome of which affects the general public or some segment of
  9 it.”).
 10          13.   Aspects of the cave rescue were a public controversy as it was the
 11 subject of a much covered public debate and it had substantial ramifications for
 12 nonparticipants. See Copp, 45 Cal. App. 4th at 846 (debate over future earthquake
 13 disaster mitigation had foreseeable and substantial ramifications for nonparticipants);
 14 Ampex Corp. v. Cargle, 128 Cal. App. 4th 1569, 1577-78 (2005) (debate over
 15 publicly traded company had foreseeable and substantial ramifications for
 16 nonparticipant shareholders).
 17          14.   A person becomes a limited purpose public figure when he “undertake[s]
 18 some voluntary act through which he seeks to influence the resolution of the public
 19 issues involved,” Reader's Digest, 37 Cal. 3d at 254, such as voluntarily giving
 20 interviews with the press about a public controversy. See Denney v. Lawrence, 22
 21 Cal. App. 4th 927, 935–36 (1994) (plaintiff was limited purpose public figure
 22 because he volunteered to give press interviews promoting his own version of events
 23 regarding a murder); Rudnick v. McMillan, 25 Cal. App. 4th 1183, 1190 (1994)
 24 (plaintiff became a limited purpose public figure by inviting the press to write stories
 25 about him).
 26          15.   Mr. Unsworth became a limited purpose public figure on issues relating
 27 to the Thai Cave Rescue and Mr. Musk’s involvement by giving a number of
 28 interviews to the press, including his July 13, 2018 interview with CNN in which he

                                               -40-                    Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 42 of 46 Page ID #:462




  1 discussed Mr. Musk’s involvement in the rescue efforts and motivations. See
  2 Denney, 22 Cal. App. 4th at 935-36; see also Nadel v. Regents of University of
  3 California, 28 Cal. App. 4th 1251, 1269 (1994) (plaintiff who gave published quotes
  4 and interviews to the press about a public controversy was a limited public figure).
  5        16.    Where a limited purpose public figure inserts himself into a public
  6 controversy and uses his position, expertise, or credentials to influence public
  7 opinion, his background, “talents, education, experience, and motives” become
  8 germane to the controversy as “they could have been relevant to the public’s decision
  9 whether to listen to him.” Waldbaum, 627 F.2d at 1298; see also Copp, 45 Cal. App.
 10 4th at 846 (“Where the issue turns on expert or specialized knowledge, the plaintiff's
 11 own credentials assume such relevance to the controversy”).
 12        17.    Accordingly, Mr. Musk’s allegedly defamatory statements about Mr.
 13 Unsworth – which related to Mr. Unsworth’s efforts, character, credibility, and
 14 motives for participating in the rescue – were “germane” to the public controversy, as
 15 they were “relevant to the public’s decision whether to listen to” Mr. Unsworth.
 16 Waldbaum, 627 F.2d at 1298. They were also related “to understanding [plaintiff’s]
 17 role and why he wanted to be involved in the [controversy].” Jankovic v. Int’l Crisis
 18 Grp., 822 F.3d 576, 589 (D.C. Cir. 2016).
 19        18.    Under the totality of the circumstances, Mr. Unsworth is a public figure
 20 for issues relating to the Thai Cave Rescue and Mr. Musk’s involvement in the
 21 rescue, and Mr. Musk’s statements about Mr. Unsworth are germane to those issues.
 22 See e.g., Copp, 45 Cal. App. 4th at 846.
 23        19.    Limited purpose public figures must establish by clear and convincing
 24 evidence that the alleged defamatory statement was made with “actual malice.” New
 25 York Times, 376 U.S. at 280; Christian Research Inst. v. Alnor, 148 Cal. App. 4th 71,
 26 84 (2007).
 27        20.    “The burden of proof by clear and convincing evidence ‘requires a
 28 finding of high probability. The evidence must be so clear as to leave no substantial

                                               -41-                    Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 43 of 46 Page ID #:463




  1 doubt. It must be sufficiently strong to command the unhesitating assent of every
  2 reasonable mind.’” Copp, 45 Cal. App. 4th at 846.
  3         21.   The clear and convincing evidence standard applies on summary
  4 judgment; the Court may find that “no triable issues” exist and grant this motion
  5 “unless it appears that actual malice may be proved at trial by clear and convincing
  6 evidence.” Reader’s Digest, 37 Cal. 3d. at 245; see also D.A.R.E Am. v. Rolling
  7 Stone Magazine, 101 F. Supp. 2d 1270, 1278 (C.D. Cal. 2000), aff'd sub
  8 nom. D.A.R.E. Am. v. Rolling Stone Magazine, 270 F.3d 793 (9th Cir. 2001) (same).
  9         22.   To establish actual malice, the plaintiff must prove by clear and
 10 convincing evidence that the defendant made the statements at issue “with knowledge
 11 that [they were] false or with reckless disregard of whether [they were] false or not.”
 12 New York Times, 376 U.S. at 279-80. This test is subjective, not objective. See e.g.,
 13 Garrison v. Louisiana, 379 U.S. 64, 74 (1964); St. Amant v. Thompson, 390 U.S. 727,
 14 731-32 (1968) (actual malice requires “sufficient evidence to permit the conclusion
 15 that the defendant in fact entertained serious doubts as to the truth of his
 16 publication.”) (emphasis added).
 17         23.   “The New York Times Co. v. Sullivan standard does not require that the
 18 reporter hold a devout belief in the truth of the story being reported, only that he or
 19 she refrain from either reporting a story he or she knows to be false or acting in
 20 reckless disregard of the truth.” Jackson v. Paramount Pictures Corp., 68 Cal. App.
 21 4th 10, 35–36 (1998).
 22         24.   The mere failure to fully investigate a report does not on its own give
 23 rise to actual malice, rather the “failure to investigate must fairly be characterized as
 24 the purposeful avoidance of the truth or the product of a deliberate decision not to
 25 acquire knowledge of facts that might confirm the probable falsity of [the subject]
 26 charges.” Rosenaur v. Scherer, 88 Cal. App. 4th 260, 277 (2001).
 27         25.   Gross negligence or the careless misinterpretation of information does
 28 not give rise to actual malice either. See Christian Research, 148 Cal. App. 4th at 88

                                                -42-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 44 of 46 Page ID #:464




  1 (“Alnor might have carelessly interpreted Debra’s statement, but this would not
  2 establish malice. ‘Gross or even extreme negligence will not suffice to establish
  3 actual malice; the defendant must have made the statement with knowledge that the
  4 statement was false or with ‘actual doubt concerning the truth of the publication.’”).
  5                C. The BuzzFeed Article Is Not Defamation by Mr. Musk
  6         26.   Mr. Unsworth cannot prove by clear and convincing evidence that Mr.
  7 Musk’s alleged defamatory statements in his August 30, 2018 emails to Ryan Mac
  8 were made with actual malice as Mr. Musk was repeating reports he received (via a
  9 trusted aide) from an investigator he retained to investigate Mr. Unsworth, and there
 10 is no evidence that Mr. Musk knew that these statements were false or entertained
 11 serious doubts as to their truth. See e.g., Reader’s Digest, 37 Cal. 3d. at 252 (finding
 12 no actual malice where defendant published information obtained from a third party
 13 source); Christian Research, 148 Cal. App. 4th at 91 (no actual malice where
 14 information was purportedly obtained from an effectively anonymous source in the
 15 postal inspector’s office). Mr. Unsworth’s defamation claim as to the August 30,
 16 2018 off-the-record emails fails as a matter of law.
 17         27.   A defendant is not liable for the repetition or republication of a
 18 defamatory remark unless the republication was authorized or reasonably foreseeable.
 19 Shively v. Bozanich, 31 Cal. 4th 1230, 1243 (2003) (“repetition by a new party of
 20 another person's earlier defamatory remark also gives rise to a separate cause of
 21 action for defamation against the original defamer, when the repetition was
 22 reasonably foreseeable”); DiGiorgio Corp. v. Valley Labor Citizen, 260 Cal. App. 2d
 23 268, 273 (1968) (same); Curley v. Vick, 211 Cal. App. 2d 670, 672–73 (1963) (same).
 24         28.   As a matter of law, it was not reasonably foreseeable that BuzzFeed
 25 would unilaterally publish Mr. Musk’s August 30 communications that were labeled
 26 off-the-record instead of independently verifying the information before publishing it.
 27 See e.g., Curley, 211 Cal. App. 2d at 672-73. BuzzFeed’s own policies require that
 28 information be verified before it is published, and in Mr. Musk’s countless

                                               -43-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 45 of 46 Page ID #:465




  1 interactions with reporters the designation of communications as “off-the-record” has
  2 been honored.
  3                   D. Mr. Musk’s Tweets Do Not Constitute Defamation.
  4         29.     Mr. Musk’s July 15, 2018 tweets “could be construed as either fact or
  5 opinion,” Order on Defendant’s Motion to Dismiss; Dkt. 42, at 13 fn. 9 (emphasis in
  6 original).
  7         30.     Where statements can be “can reasonably be viewed as either fact or
  8 opinion,” to establish a claim for defamation, the plaintiff must prove by clear and
  9 convincing evidence “not only that the words were reasonably understood in their
 10 defamatory, factual sense, but also that the defendant either deliberately cast his
 11 statements in an equivocal fashion in the hope of insinuating a defamatory import to
 12 the reader, or that he knew or acted in reckless disregard of whether his words would
 13 be interpreted by the average reader as defamatory statements of fact.” Good Gov’t
 14 Grp. of Seal Beach, Inc. v. Superior Court. 22 Cal. 3d 672, 684 (1978). This is a
 15 subjective standard. Id.; see also De Havilland v. FX Networks, LLC, 21 Cal. App.
 16 5th 845, 870 (2018) (“because actual malice is a ‘deliberately subjective’ test,
 17 liability cannot be imposed for an implication that merely ‘should have been
 18 foreseen.’”).
 19         31.     Mr. Unsworth has failed to provide evidence that Mr. Musk subjectively
 20 intended for his July 15, 2018 alleged defamatory statements about Mr. Unsworth –
 21 Mr. Musk’s insults that Mr. Unsworth was “sus” and a “pedo guy”– to be interpreted
 22 as a statement of fact or that he entertained serious doubts as to whether they would
 23 be interpreted as such. See Good Gov’t Grp. of Seal Beach, Inc., 22 Cal. 3d at 684.
 24 Mr. Musk’s testimony establishes otherwise and therefore Mr. Unsworth’s
 25 defamation claims as to the July 15, 2018 tweets fail as a matter of law. See id.
 26         32.     Mr. Unsworth’s defamation claim as to the July 15, 2018 tweets also
 27 fails as a matter of law because he cannot establish that Mr. Musk’s tweets were
 28 written with actual malice. Mr. Musk made these statements after learning that he

                                               -44-                    Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
Case 2:18-cv-08048-SVW-JC Document 59 Filed 09/16/19 Page 46 of 46 Page ID #:466




  1 was an older Caucasian man from the United Kingdom who lived in an area of
  2 Thailand known as the “child sex trafficking capital of the world.” Mr. Unsworth
  3 cannot establish that Mr. Musk knew that his tweets were false or entertained serious
  4 doubts as to their truth. Christian Research, 148 Cal. App. 4th at 91 (absence of
  5 evidence of serious doubt as to the truth of the statements and failure to conduct
  6 additional investigation was not sufficient to establish actual malice); Rosenaur, 88
  7 Cal. App. 4th at 277 (same); Annette F, 119 Cal. App. 4th at 1167 (“Gross or even
  8 extreme negligence will not suffice to establish actual malice”).
  9         33.   Mr. Unsworth cannot prove by clear and convincing evidence that Mr.
 10 Musk’s August 28, 2018 tweet referencing Mr. Unsworth was made with actual
 11 malice as it was sent after Mr. Musk received reports from an investigator regarding
 12 Mr. Unsworth, and there is no evidence that Mr. Musk knew that these statements
 13 were false or entertained serious doubts as to their truth. See e.g., Reader’s Digest,
 14 37 Cal. 3d. at 252 (finding no actual malice where defendant published information
 15 obtained from a third party source); Christian Research, 148 Cal. App. 4th at 91 (no
 16 actual malice where information was purportedly obtained from an effectively
 17 anonymous source in the postal inspector’s office). Mr. Unsworth’s defamation
 18 claim as to the August 28, 2018 tweet fails as a matter of law.
 19
 20 DATED: September 16, 2019               Respectfully submitted,
 21                                         QUINN EMANUEL URQUHART &
 22                                         SULLIVAN, LLP

 23                                         By /s/ Alex Spiro
 24
                                               Alex Spiro (admitted pro hac vice)
 25                                            alexspiro@quinnemanuel.com
                                               51 Madison Avenue, 22nd Floor
 26                                            New York, New York 10010
                                               Telephone: (212) 849-7000
 27
                                               Attorneys for Defendant Elon Musk
 28

                                               -45-                     Case No. 2:18-cv-08048
       DEFENDANT ELON MUSK'S STATEMENT OF UNCONTROVERTED FACTS AND CONCLUSIONS OF LAW
